 

Case 2:18-CV-03436-ADS-AYS Document 22 Filed 04/10/19 Page 1 of 1 Page|D #: 179

§

Bs\rucl\ S. Goncsmnn
Am)mcy and Counsclnr ot Law

 

Apn'l 10, 2019

The Honomble Anne Y. Shields, Magislrate ]udge

United States Distiict Court for the Eastern District of New York
Ne\v York State Departinent of Law

P.O.Box 830

Central lslip, NY 11722

Courtesy Copy served on Plaintii’f

Vigl g-mail §§ F§gex

The Teddy Bearys Ltd.

c/o Patricia Irene Scott

19 Rose Gardens,

Herne Bay, Kent CT6 6N]
UNITED KINGDOM

Re: [Proposed] Order to ShoW Cause to Withdraw as Counsel
The Teddy Bearys Ltd. v. Dover Publications, et ano.
(!ndex No. 2:18-cv-03436-ADS-AYS)

Your Honor:

Pursuant to E.D.N.Y. Local Civil Rule 1.4 regarding Withdrawal as
counsel, and Rule IX(A) of the Individual Pract;ice Rules of Magistrate ]udge Anne Y.
Shields, providing for non-dispositive motions are to be made to Your Honor, I am
filing this application for an Order to Show Cause to Wir_hdraw as Counsel.

I can be reached by phone at (212) 401-6910 or by e-mail at
<bg@gottesmanlegal.com> if Your Honor or the clerk have any questions about this

application

 

/mch S. Gottesman, Esq.
Enclosures:

Ncw York OHicc ° 185-12 Unlon Tumplke, l"msh hieado\v~s, NY 11366
Ne\v _Ierscy OHicc ~ 9 Maplewood Tcrrnce, Lak:wood, N_l 08701
Phone: 718.454.4422 - anx: 212.859.7307 ~ www.gortcsmanlegal.com

